NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
The amendment after final rejection, filed April 30, 2021, has been entered.  Claims 36-44 are pending in the present application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Moore on May 7, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 40-44 have been canceled.

Conclusion
Claims 36-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed previously, the prior art does not teach or suggest the therapeutic administration of a formulation comprising the a peptide that is the extracellular domain of the p75 receptor (p75ECD) that consists of the amino acid sequence of SEQ ID NO: 4, a p75ECD-Fc fusion protein that consists of the amino acid sequence of SEQ ID NO: 6, or combinations thereof, for the treatment of cerebral amyloid angiopathy (CAA) in human patient.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method of administering a composition comprising a peptide consisting of SEQ ID NO: 4 or SEQ ID NO: 6 for the treatment of CAA  without undue experimentation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649